IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-40194
                         Summary Calendar


JUAN MANUEL GUZMAN,

                                         Petitioner-Appellant,

versus

GARY L. JOHNSON, DIRECTOR,
TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, INSTITUTIONAL DIVISION,

                                         Respondent-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. L-94-CV-165
                      --------------------
                        November 3, 1999

Before KING, Chief Judge, and HIGGINBOTHAM and STEWART, Circuit
Judges.

PER CURIAM:*

     Juan Manuel Guzman, Texas state prisoner #533076, appeals

from the district court’s denial of his petition for writ of

habeas corpus pursuant to 28 U.S.C. § 2254.   Guzman argues that

he was denied his constitutional right to confront the State’s

key witness because the State had improperly expunged the

witness’s criminal record in exchange for the witness’s

testimony, that the state trial court had improperly limited his

cross-examination of the witness, that he was unconstitutionally

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 99-40194
                               -2-

deprived of an adequate record of the state-trial-court

proceedings, and that he received ineffective assistance of

counsel because his attorney failed to perfect a bill of

exception with regard to the witness’s expected testimony.    We

have reviewed the record and find no reversible error.

Accordingly, the judgment of the trial court is AFFIRMED.

     AFFIRMED.